ON APPLICATION FOR REHEARING
For reasons assigned on rehearing in Ogaard v. Wiley, 325 So.2d 642 (La.App. 3rd Cir., 1975), we amend the trial court’s and our former decree to assess all legal interest which accrues on the judgment from June 6, 1975 to defendants Hartford and Travelers. Should Hartford and Travelers satisfy their liability on the judgments, Mission would then be liable for interest accruing thereafter.
With this amendment, all applications for rehearing are denied. All parties are hereby granted leave to file additional applications for rehearing relating to this amended decree.
Amended and affirmed.